DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments and arguments filed 12/20/2021 have been considered but are not completely persuasive.
	New claims 23-30 are pending, and are commensurate with the interview held 12/20/2021.  Claims 29-30 are withdrawn without traverse as being drawn to a non-elected species. 
Claims 23-28 set forth allowable, patent-eligible subject matter, pending resolution of the issues under ODP. The restriction requirement between the elected species, as set forth in the Office action mailed on 12/6/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/6/2019 is withdrawn with respect to the election of species for Group I.  Claims 29-30, directed to unelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

	Claims 23-30 are allowable over the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,538,816. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention encompass the claims of the ‘816 patent.  The instant claims require at least 5 unique sequences from SEQ ID NO 1-74.  This encompasses the patent claims where 50 sequences from SEQ 1-74 are used, and claim 18 of the patent sets forth at least one instance of at least 5 genes from 1-74 together in similar methods of classifying cell samples to one or more types of tumors using comparison of gene expression information.  Both utilize portions of the SEQ ID, perform amplification, with a  FFPE clinical samples, possibly perform extraction steps, perform ranking or significance calculations, etc. in dependent claims.

Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,670,553. Although the claims at issue are not the claims of the instant invention encompass the claims of the ‘553 patent.  The instant claims require at least 5 unique sequences from SEQ ID NO 1-74.  This encompasses the patent claims where 50 sequences are used, and claim 1 of the patent sets forth at least one instance of 5 genes of which fall within SEQ 1-74, by gene name or descriptor.  The patent uses at least 50 of the listed genes together in similar methods of classifying cell samples to one or more types of tumors using comparison of gene expression information.  Both utilize portions of the SEQ ID, perform amplification, with a  FFPE clinical samples, possibly perform extraction steps, perform ranking or significance calculations, etc. in dependent claims. This is not exhaustive, merely an example of at least one species of a set of at least 5 sequences:  
Claim 1 of the patent recites at least these gene names falling within SEQ ID NO 1-74, selected in BOLD.  (no single table reconciles gene name, designation, accession, and SEQ ID NO.  Gene names and designations of claim 1 were used to search the specification of the application.  Similarly, designations and accession numbers associated as being within SEQ ID NO 1-74 were used to search the patent, and the specification of the application, to make the identifications.)
Page 20 of the specification states that the “mRNA sequences corresponding to a set of 74 gene sequences for use in the practice of the invention are provided in Example 6 (Sequence Listing) below along with additional identifying information…” 
Pages 26-27 list 38 members of the sequence listing that are within both the first set of sequences SEQ ID NO 1-74 and the second set of SEQ ID NO 1-90 by designation, not name or SEQ ID NO.  The numbers in BOLD fall within the instant claims.
“38 members of the set of 90 are included in the first set of 74 described above. The accession numbers of these members m common between the two sets are AASS6140, BC006537= chromosome 10 open reading frame 59 (C10orf), BCOO8765 = kinesin family member 2C (KIF2C), BCONIGE4, BCOL 1949, BC012926 a hybridizing oligonucleotide, BCOLSE17, BCO1S754, BE962007= a hybridizing oligonucleotide, BF224381=h.s.13396_contig2 hybridizing oligo, BFAI7393, B99 248, M60502=human profilaggrin mRNA (HUMPROFILE)= seq ID 1, NM_ 600005, NM_ 003944, NM_004063= hs cadherin 17, li-cadherin (CDH17), NM_ 004496= homo sapiens leukocyte nuclear factor 3, NM_G06115= preferentially expressed antigen in melanoma (PRAME)/ NM_006115.2, and R61469=hs.281587_contig2.”

Example 5 states: 
“Additionally, expression levels of about 5 to 49 gene sequences in the set of 74, the set of 90, or a combination set of the two (with a total of 126 gene sequences given the presence of 38 gene sequences in common between the two sets) may also be used. The invention contemplates the use of quantitative PCR to measure expression levels, as described above, of about 5 to 49 of 87 gene sequences, all of which are present in either the set of 74 or the set of 90. Of the 87 gene sequences, 60 are present in the set of 74, and 63 are present in the set of 90. The identifiers/accession numbers of the 87 gene sequences are AA456140=hs.99235_contig1, AA745593 a hybridizing oligo, AA765597, AA782845, AA865917, AA946776, AA993639, AB038160, AF104032, AF133587, AF301598, AF332224, AI041545, AI147926, AI309080, AI341378, AI457360, AI1620495, AI632869, AI683181, AI685931, AI802118, AI804745, AI952953, AI985118, AJ000388, AK025181, AK027147= cDNA FLJ44317 fis, AK054605, AL023657, AL039118, AL110274, AL157475, AW118445, AW194680, AW291189, AW298545, AW445220, AW473119, AY033998, BC000045, BC001293, BC001504 = homeobox C10 (HOXC10), BC001639, BC002551, BC004331, BC004453, BC005364, BC006537 =Chromosome 10 ORF 59 (C10ORF), BC006811, BC006819, BC008764, BC008765 =Kinesin family member 2C (KIF2C), BC009084, BC009237, BC010626, BC011949 a hybridizing oligonucleotide, BC012926, BC013117, BC015754, BC017586, BE552004, BE962007, BF224381, BF437393, BF446419, BF592799, BI493248, H05388, H07885, H09748, M95585= human leukocyte factor (HLF), N64339, NM_000065, NM_001337, NM_003914= homo sapiens cyclin A1 (CCNA1), NM_004062, NM_004063 LI cadherin 17 (CDH17), NM_004496, NM_006115, NM_019894= homo sapiens transmembrane protease SS4 (TMPRSS4), NM_033229, R15881, R45389, R61469, X69699, and X96757.”

Additional members may be present in both sets of claims- these are merely representative.
The provisional rejection under obviousness type double patenting over unexamined case 16/701,000 is withdrawn, as this application has the earlier filing date.
Conclusion
NOTE: As allowable subject matter has been indicated for claims 23-30, it is now appropriate to address these rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631